The Honorable David K. Dunn State Representative Post Office Box 208 Forrest City, AR 72336-0208
Dear Representative Dunn:
I am writing in response to your request for my opinion regarding the following question:
  Does [the] Arkansas Code require the seller of a QRA [Quick Response Alarm] system to be licensed or classified as a security and alarm contractor?
You report the following factual background:
  I have been approached by a local company that produces a product capable of providing status changes by radio. Several of the applications involve the use of this product, known as Quick Response Alarm (QRA), for the purpose of improving public safety.
  An example of this product[']s use is a local police department working with local merchants to allow the QRA to broadcast an emergency message directly over the police radio system when a wireless emergency button is pressed. There is no service provided by a third party or other connection charges or fees.
RESPONSE
I am unable to answer this question, which does not provide me with sufficient information to determine whether the producer of the QRAs would be subject to licensing and regulation under the Private Investigators and Private Security Agencies Act, A.C.A. §§ 17-40-101 through -354 (Repl. 2001  Supp. 2005). I will note that A.C.A. § 17-40-103(a)(10) exempts from the requirements of the Act "[a] person who or business which sells or manufacturers [sic] alarm systems, unless such a person or business performs any service as described in § 17-40-102(5)," which defines the term "alarm systems company" as follows:
  "Alarm systems company" means any person, firm, association, or corporation that for a fee or other valuable consideration installs, services, sells on site, performs a survey of the premises to be protected, monitors, or responds to electrical, electronic, or mechanical alarm signal devices, burglar alarms, television cameras, or still cameras used to manually or automatically signal or detect burglary, fire, breaking or entering, shoplifting, pilferage, theft, hold-up, or other illegal or unauthorized activity[.]
Although this exemption may apply to the subject of your request, I am unable to opine to this effect based upon the limited information before me. Moreover, jurisdiction over this matter resides not in this office, but rather in the Administrator of the Arkansas Board of Private Investigators and Private Security Agents, who by statute exercises the exclusive authority to regulate and to license the alarm and security industry. A.C.A. §17-40-106. See also Ark. Op. Att'y Gen. No. 2003-049 (generally discussing this exclusive authority). The company referenced in your request should consequently contact the Administrator at the following address:
     Arkansas Board of Private Investigators and Private Security Agencies Ricky Briggs, Administrator #1 State Police Plaza Drive Little Rock, AR  72209 501-618-8600 501-618-8621 (fax)
I regret that I could not be of further assistance in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh